Case: 11-40583     Document: 00511984903         Page: 1     Date Filed: 09/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 12, 2012
                                     No. 11-40583
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DECARLOS DANYELLE PAUL STEVENSON, also known as Big Los, also
known as Decarlos Stevenson,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-196-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent DeCarlos Danyelle Paul Stevenson
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Stevenson has filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein, as well as Stevenson’s
response. We concur with counsel’s assessment that the appeal presents no


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40583    Document: 00511984903     Page: 2   Date Filed: 09/12/2012

                                 No. 11-40583

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2